Citation Nr: 0422809	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for status 
post maxillofacial trauma of multiple teeth and residuals of 
fractures of the mandible and maxilla.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to April 
1959.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the service medical records show that the veteran 
sustained trauma of numerous teeth, including avulsion of 
teeth numbered 2, 3, 4, 5, 6, 7, 8, 23, 24, and 25.  The 
veteran was afforded a VA dental examination in August 2001 
that showed that he wore a maxillary denture, but did not 
have a lower partial denture at that time.  It was not 
indicated whether the veteran was able to wear a lower 
denture, and, if not, whether this was the result of the 
dental trauma or due to loss of the alveolar process as a 
result of periodontal disease.  It is also noted that the 
dental examination did not specify which teeth were missing.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should arrange for the veteran 
to undergo a dental evaluation to 
ascertain the extent of the residuals of 
the dental trauma sustained by the 
veteran during service.  The examiner 
should be specifically requested to 
ascertain the specific teeth that are 
currently missing and whether or not 
those teeth are replaceable by suitable 
prosthesis.  It must be specifically 
indicated whether any inability to wear 
dentures is the result of dental trauma 
or due the loss of the alveolar process 
from periodontal disease.  The claims 
folder should be made available for 
review in connection with this 
examination.  The specialist should 
provide complete rationale for all 
conclusions reached.

2.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the determination 
remains unfavorable to the veteran, he should 
be provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The veteran should be given an opportunity to 
respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




